The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2014

                                      No. 04-13-00886-CR

                                        Jimmy TURNER,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6595B
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
       The State’s brief was originally due September 4, 2014; however, the court granted an
extension of time to file the brief until October 6. The State has filed a motion requesting until
November 6, 2014 to file the brief.

        We grant the motion and order the State’s brief due November 6, 2014. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court